DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 26a and 56 are not illustrated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Applicant has corrected all of the formality issues set forth by the Examiner in the Non-Final Rejection dated 6/2/2021.  Re. the specific limitation in the claims, the limitations of “a lock unit, which is selectively operable to lock said input cylinder piston in said first cylinder position in response to actuation of said drive unit and the resultant displacement of said input cylinder piston to said first cylinder position, which holds said segments extended, and to unlock said input cylinder piston in response to further actuation of said drive unit to permit said automatic return of said input cylinder by retraction of said segments” in the combination of claim 1, “a lock unit engagable with said input cylinder piston to selectively lock said input cylinder piston in said first cylinder position in response to a first actuation of said drive unit and the resultant displacement of said input cylinder piston, and unlock said input cylinder piston in response to a second actuation of said drive unit to permit said automatic return of said input cylinder by retraction of said segments” in the combination of claim 9, “the stationary cylinder housing having inner and outer housing walls wherein said inner wall receives said segments therein and forms part of said output cylinder chamber, said outer wall being radially spaced from said inner wall to form an input cylinder chamber radially therebetween; the movable input cylinder piston and having inner and outer gaskets sealingly engaged with said inner and outer housing walls, said input cylinder piston being movable within said input cylinder chamber to define a second volume which is variable, said input cylinder piston being movable between first and second cylinder positions to vary said second volume, wherein said output cylinder chamber and said input cylinder chamber fluidly communicate with each other through flow passages and are filled with a fluid that is flowable therebetween through said flow passages during movement of said input cylinder piston;” in the combination of claim 17 and “a lock unit engagable with said input cylinder piston to selectively lock said input cylinder piston in said first cylinder position in response to a first actuation of said drive unit and the resultant displacement of said input cylinder piston, and unlock said input cylinder piston in response to a second actuation of said drive unit to permit said automatic return of said input cylinder; said lock unit comprising first and second lock structures wherein one of said first and second lock structures is stationary and the other is movable with said input cylinder piston to releasably engage together when said input cylinder piston is in said second cylinder position, said first lock structure comprising a lock pin and said second lock structure defining a geometric path along which said lock pin travels between first and second stop positions and a lock position therebetween, said first stop position defining a first stop to stop displacement of said input cylinder piston and indicate release of said first actuation of said drive unit, wherein said lock pin is automatically displaceable to said lock position to lock said input cylinder piston in said first cylinder position” in the combination of claim 19 are not anticipated or made obvious by the prior art of record in the Examiner’s position.  The closest prior art of record is Meyer US 5284321 which discloses a telescoping column for supporting a structure (see Fig. 1).  Meyer discloses a telescoping column (10, Fig. 1) for supporting a support structure (21, Fig. 1) in lowered and raised positions (see Fig. 1, via 18-19), the telescoping column comprising: an actuator unit (12 and 17, Fig. 1) comprised of a telescoping output cylinder (18-19, Fig. 1) formed integral with an input cylinder (102-103, 106, 51-52, Fig. 4), said output cylinder comprising a plurality of telescoping segments (18-19, Fig. 1) which vertically telescope out of and retract into each other in response to movement of said input cylinder (see Fig. 4; Col. 9, Lines 22-34), said segments defining an output cylinder chamber having a first variable volume (interior volume of 18-19, which depends on the height of 18/19), wherein said input cylinder is movable between a first cylinder position in which said output cylinder is extended (see Fig. 4, when the output cylinder (18-19) is to be extended to its desired position and the pedal 128 is engaged, the input cylinder as shown remain moves to the right as shown in Fig. 4 to enable the extended position of 18-19 to be achieved as discussed in Col. 9, Lines 22-30) and a second cylinder position in which said output cylinder is retracted (see Fig. 4, when the output cylinder is at rest or located at is lower position, the spring 113 would locate the cylinder 102-103, 106, 51-52 in its rest position with the pedal 128 not engaged); said input cylinder comprising: a stationary cylinder housing (51-52, Fig. 4) and a movable input cylinder piston (102-103 and 1-6, Fig. 4), which define an input cylinder chamber having a second variable volume (see Fig. 4, due to the movement of 102-103 and 106, the volume of the cylinder changes), said input cylinder piston being movable between said first and second cylinder positions (see Fig. 4, via the use of pedal 128), wherein said output cylinder chamber and said input cylinder chamber fluidly communicate with each other through flow passages (56-57, Fig. 4) and are filled with a fluid that is flowable therebetween through said flow passages during movement of said input cylinder piston (see Fig. 4, directional arrows show the fluid path; hydraulic fluid is disclosed in Col. 9, Line 22-23 for example); a drive unit (128, Fig. 4) that is selectively actuatable to cause a resultant displacement of said input cylinder piston to said first cylinder position (see Fig. 4, pedal 128 moves 102-103 and 106), which reduces said second variable volume of said input cylinder chamber and increases said first variable volume of said output cylinder chamber to extend said segments (Col. 9 Lines 20-34), and releasable to permit automatic return of said input cylinder piston to said second cylinder position, which expands said input cylinder chamber and decreases said output cylinder chamber to retract said segments (see Fig. 4); and a lock unit (53 and 113, Fig. 4), which is selectively operable to lock said input cylinder piston in said first cylinder position in response to actuation of said drive unit and the resultant displacement of said input cylinder piston to said first cylinder position, which holds said segments extended (see Fig. 4, Col. 9 Lines 30-34).  However, Re. Cls. 1, 9,  and 19 the lock unit of Meyer does not function in the dual functioning as claimed since Meyer discloses a totally separate cylinder arrangement to permit lowering of the segments (18-19, see Fig. 3 and Col. 9 Lines 39-62).  Re. Cl. 17, as can be seen in Fig. 1 and 3-4, Meyer does not disclose the particular structural of the stationary cylinder housing which receive said segments.  As can be seen in Fig. 1-3 of the Applicant’s invention, the Applicant is effectively claiming the cylinder (26b) which has an inner wall (38) that receives the segments therein.  As clearly shown in Meyer (Figs. 3-4), there is no corresponding structure disclosed and therefore it is the Examiner’s position that claim 17 defines over Meyer.  Spera US 8066247 discloses a telescoping shoring support (Fig. 1) which includes a lock (124, 122 and 114) that includes a pin (122, Fig. 1a) which moves in a geometric path (see 114, Fig. 1a-b).  However, it is the Examiner’s position that Spera does not make up for the deficiencies of Meyer.  Therefore, it is the Examiner’s position that the claims define over the prior art of record and if they were amended to overcome the issues set forth above, they would be in condition for allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632